Citation Nr: 1031008	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-23 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Counsel
INTRODUCTION

The Veteran served on active duty from July to September 1982 and 
from December 1983 to June 1991.  

In an unappealed June 2000 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for Crohn's 
disease.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the Veteran's claim for 
service connection for Crohn's disease.  The Veteran disagreed 
and perfected an appeal.  In March 2010, the Veteran, his spouse 
and his representative presented evidence and testimony at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been associated 
with the Veteran's VA claims folder.
  
FINDINGS OF FACT

1.  The June 2000 rating decision that denied the Veteran's claim 
for entitlement to service connection for Crohn's disease was not 
appealed.

2.  Evidence received since the June 2000 rating decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for Crohn's disease.

3.  The credible medical evidence of record supports a finding 
that the Veteran's current Crohn's disease is unrelated to his 
active duty military service.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the June 2000 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for Crohn's disease is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Entitlement to service connection for Crohn's disease is not 
warranted.  38 U.S.C.A. § 1110 West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran submitted a claim in July 1999 seeking VA 
compensation benefits for Crohn's disease.  In an unappealed June 
2000 rating decision, the RO denied entitlement to service 
connection for Crohn's disease.  The RO declined to reopen a 
claim for entitlement to service connection for Crohn's disease, 
among other things, in an unappealed November 2001 rating 
decision.  In October 2006, the Veteran submitted a new claim 
seeking to reopen his claim for service connection for Crohn's 
disease.  He contends that his service treatment records include 
evidence of treatment for perianal warts which are, he argues, 
early symptoms of Crohn's disease.  He has also submitted the 
September 2009 report of Dr. M.B. who has opined that the 
symptoms reported in the Veteran's service treatment records are 
as likely as not evidence that the Veteran's current Crohn's 
disease manifested during his active duty service.  The Veteran 
submits that the new evidence is material and sufficient to 
reopen his claim and further argues that the new evidence 
establishes entitlement to service connection for Crohn's 
disease.

The Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Initial matter - the June 2007rating decision

In the June 2007 rating decision which forms the basis for this 
appeal, the RO reopened the Veteran's previously-denied claim of 
entitlement to service connection for Crohn's disease and denied 
it on the merits.

Notwithstanding the RO's reopening of this claim, the question of 
whether new and material evidence has been received is one that 
must be addressed by the Board. 
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or secured 
for the claim, making RO determination in that regard 
irrelevant.]; see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board has a jurisdictional responsibility 
to consider whether it was proper for the RO to reopen a 
previously denied claim]. 

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

As noted above, this claim presents the issue of whether new and 
material evidence has been submitted to support reopening of a 
claim for entitlement to service connection for Crohn's disease.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed statutory notice requirements in the 
context of a veteran's request to reopen a previously and finally 
denied claim.  The Court found that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim, and must provide notice that describes what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  

In this case, the Veteran was informed of what evidence was 
needed to establish new and material evidence in a May 2007 
letter.  The notice specifically informed the Veteran of the 
meaning of the terms "new" and "material," and informed him 
that the basis for the prior denial for service connection was 
that there was no evidence that the Veteran was diagnosed with 
Crohn's disease during active duty service.  The Board observes 
that the RO essentially used language that substantially follows 
the regulatory language of 38 C.F.R. § 3.156, set forth below.  
In any case, as is discussed in detail below, the Board finds 
that new and material evidence has been submitted and reopens the 
claim.  Thus, any deficiency in notice under Kent could not 
result in any prejudice to the veteran.

The Veteran was further informed in the may 2007 letter that the 
evidence required to substantiate a claim for service connection 
required evidence of a current disability, evidence of an injury, 
event or disease incurred during service, and evidence of a 
connection between the in-service injury, event or disease and 
the current disability.  In addition, the letter informed the 
Veteran VA's duty to assist him develop his claims by making 
reasonable attempts to obtain federal, state or private records 
relevant to his claims, and by providing a medical examination or 
opinion.  Finally, the Veteran was informed in the May 2007 of 
how VA determines a disability rating and an effective date.

The Board finds that the May 2007satisfies VA's duty to notify.

With regard to VA's duty to assist the Veteran, the Board 
observes that VA's duty to assist the Veteran in developing 
evidence for a new and material claim is limited; the Court has 
held that VA's duty to assist by providing a medical examination 
or opinion does not apply to new and material evidence claims.  
See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 
Vet.App. 456, 463-64 (2007).  The Board observes, however, that 
the record shows that VA has obtained the Veteran's service 
treatment records, private treatment records identified by the 
Veteran, Social Security Agency (SSA) records that pertain to the 
Veteran's claims, and VA treatment records.  The Veteran was also 
examined by VA medical practitioners in May 2007.  The Board 
finds that VA's actions have satisfied the statutory duty to 
assist the Veteran.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  As 
noted in the Introduction, the Veteran and his spouse presented 
evidence at a video conference hearing before the undersigned 
VLJ.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability from disease or 
injury incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis - new and material evidence

The Board will briefly discuss whether the Veteran has submitted 
new and material evidence sufficient to reopen his claim for 
entitlement to service connection for Crohn's disease.  The 
evidence at the time of the June 2000 rating decision included 
the Veteran's service treatment records, medical records from the 
University of Kentucky and VA treatment records.  As noted in the 
June 2000 rating decision, those records established that the 
Veteran had a current Crohn's disease diagnosis, but the RO 
determined that the evidence did not establish that the Veteran 
manifested Crohn's during service or that there was a connection 
between his current disease and his active duty service.  

Since the June 2000 rating decision, the Veteran submitted the 
September 2009 opinion of Dr. M.B., M.D., who opined that the 
Veteran was misdiagnosed during service and that the symptoms 
reported in the service treatment records including a history of 
bloody stool and anal warts were symptoms of Crohn's disease and 
further opined that there was a connection between the symptoms 
reported during service and the Veteran's current Crohn's 
disease.  As noted above, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  For those reasons, the  Board finds 
that the newly submitted evidence is new and material evidence 
and addresses each and every aspect of the claim that was lacking 
at the time of the June 2000, and further finds that there it 
represents new and material evidence sufficient to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Before the Board analyzes whether there is evidence to warrant a 
grant of entitlement to service connection for Crohn's disease, 
the Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not be 
sufficient to allow a grant of the benefits sought. See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  Furthermore, as noted 
above, the Board has found that VA has satisfied its duty to 
assist the Veteran.  Therefore, the Board will proceed to 
consider the reopened claim.

Analysis - Service connection

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In this 
case, there is no dispute that the Veteran has been diagnosed 
with Crohn's disease during the pendency of his claim; both the 
May 2007 VA examiner and Dr. M.B. have pronounced the diagnosis.  
Thus element (1) is satisfied.

With regard to element (2), however, the evidence is mixed, and 
intertwined with the evidence regarding element (3), whether 
there is a nexus between an in-service disease and the current 
Crohn's disease.  Essentially, there is no dispute that the 
Veteran's service treatment records report certain symptoms of 
viral "syndrome," gastroenteritis, and anal "condyloma."  The 
dispute lies in whether those symptoms are early symptoms of 
Crohn's disease.  The May 2007 VA examiner has opined that they 
are not, and Dr. M.B. has opined that they are.  If the Board 
finds the VA examiner more persuasive, then the symptoms are not 
evidence of a disease incurred during service, but rather are 
symptoms of acute conditions which resolved during service.  If, 
on the other hand, Dr. M.B. is found to be more persuasive, then 
the symptoms are evidence of Crohn's disease that manifested 
during active duty.

It is the province of the Board to determine credibility of 
witnesses and evidence in the record. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998). In Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit, citing Madden, recognized that the Board had inherent 
fact-finding ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to weigh 
and assess the evidence. See Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

It is the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion over 
another. See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
see also Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion that the 
examiner reaches. The probative value of a physician's statement 
is also dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the adjudicator. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  For the 
following reasons, the Board finds that the May 2007 VA 
examiner's opinion is more probative than the September 2009 
opinion of Dr. M.B.

Dr. M.B. states that the Veteran's "symptoms of 'condyloma,' 
bloody diarrhea, and fevers in 1989 and 1990 most likely 
represented his early presentation of Crohn's disease."  He 
further notes that the Veteran had no risk factors for perianal 
condyloma and that no anal tags were submitted for pathology 
studies.  Dr. M.B. also noted that "[T]hough he [the Veteran] 
did not have anemia in 1990, he did have microcytic RBC indices 
in 1991, [that] suggests he had an inflammatory systemic illness 
(chronic disease) or iron deficiency in the preceding year."  
His conclusion was that the Veteran "had signs and symptoms of 
Crohn's disease in 1989-1990."

The Board first finds that Dr. M.B. relies on the Veteran's 
rendition of the fact that he was treated soon after he left 
service when he sought treatment for blood in his stool in about 
1991 from a physician in Kentucky.  The Veteran has admitted, 
however, that he has not been able to retrieve any records from 
that physician because he has died and the physician's wife had 
destroyed all the medical records held by her deceased husband.  
See March 2010 hearing transcript at page 5. 
The Veteran's wife has characterized the 1991 diagnosis as 
"ulcers." Id at page 5.  A Veteran's account of what health 
care providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The mere fact 
that the Veteran's account was reported by a physician does not 
render it more probative.  Indeed, it limits the probative value 
of Dr. M.B.'s opinion.  Similarly, the Court has held that 
contemporaneous evidence has greater probative value than history 
as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 
68 (1994). Here, there is no contemporary evidence supporting the 
Veteran.  Although the Veteran states that such evidence is not 
available, the Board finds that the lack of evidence does not 
support a finding that the 1991 diagnosis existed.  The Court has 
also held that the Board may consider whether a veteran's 
personal interest may affect the credibility of testimony. See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board 
observes that the Veteran's statement was in support of a claim 
for monetary benefits.

The Board further notes that Dr. M.B.'s assessment that the 
Veteran had episodes of "bloody diarrhea" in 1989 and 1990 is 
not supported by the Veteran's service treatment records.  The 
records indicate that the Veteran was diagnosed with viral 
syndrome in March 1983, March 1989 (indicating the condition had 
resolved) and December 1989.  A September 7, 1988, treatment note 
indicates that the Veteran had cold symptoms, including a 
temperature, chills and fever.  That record, however, shows the 
Veteran's temperature was 97.8 degrees.  The March 1989 record 
shows a temperature of 100 degrees, complaints of cough, a 
congested nose, and abdominal cramping, but no vomiting or 
diarrhea.  A 30 November 1989 treatment note indicates complaints 
of cold symptoms including cough, nasal congestion, headaches and 
sore throat.  The Veteran's temperature was reported to be 97.4 
degrees.  A 4 December 1989 treatment note indicates that the 
Veteran returned to the medical clinic.  He stated he felt fine; 
his temperature was 98 degrees.  The diagnosis was viral 
syndrome.

A 23 January 1990 service treatment record show complaints of 
"mild tenderness - diffuse, no masses, B/S [bowel sounds] WNL 
[within normal limits]."  The Veteran's temperature was reported 
to be 98.8 degrees.  Subsequent January and February 1990 service 
treatment records show that the Veteran was sent for an 
endocrinology consult after complaints of an enlarged breast.  
Finally, the service treatment records include an April 1990 
entry indicating the Veteran complained of nausea, vomiting and 
diarrhea symptoms that he had had for three days.  Upon 
examination, the Veteran's abdomen was sensitive to touch, had 
"normal active bowel sound," and no swelling.  The examiner 
assessed the condition as "viral gastroenteritis."  

In sum, the Veteran's service treatment records show no evidence 
of 'bloody diarrhea' in 1989 and 1990.  As noted above, the 
probative value of a physician's statement is also dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Here, Dr. M.B.'s opinion is based, in 
part, upon a notation that the Veteran had something that the 
service treatment records do not clearly state.  Moreover, the 
Veteran's service treatment records do not support a conclusion 
that the Veteran had long periods of high temperatures.  Indeed, 
the record shows that there was a single temperature above normal 
reported in March 1989.

Dr. M.B.'s conclusion is based on a review of the records 
including service treatment records and VA medical treatment 
records.  Dr. M.B. did not specifically designate which records 
he reviewed.  Dr. M.B. did not, however, address the rationale 
offered by the May 2007 VA examiner supporting a conclusion that 
the symptoms reported in the Veteran's service treatment records 
are not related to Crohn's disease.

The May 2007 VA examiner reported that they reviewed the entire 
VA claims folder and included detail from the Veteran's history 
within the May 2007 examination report.  The examiner noted the 
diagnosis of Crohn's disease and the treatment the Veteran 
received for it, as well as the history of symptomatology 
provided by the Veteran.  The VA examiner concluded that it was 
less likely as not that the Veteran's in-service condition was 
improperly diagnosed and was related to his current Crohn's 
disease.  The rationale provided included observations that the 
viral syndrome symptoms were "not clearly GI [gastrointestinal] 
symptom associated," and the episodes of diarrhea and GI 
distress were "self-limited within 3 days" without more than 
"supportive treatment, rest and fluids." The examiner 
determined that "this history is not suggestive of an 
inflammatory intestinal condition."  The examiner also 
acknowledged that there can be rectal and anal lesions with 
Crohn's disease, and noted that the Veteran was diagnosed with 
"anal warts (condyloma accuminata)" by a dermatologist in a 
dermatology clinic.  In discussing the likelihood whether a 
trained dermatologist would mistake a "condyloma accuminata, a 
varrucose or warty lesion, for the anal skin lesions" typical of 
Crohn's disease, the May 2007 VA examiner concluded that it was 
unlikely to be mistaken.  Based on the rationale, the VA examiner 
determined that the symptoms presented during service were not 
related to Crohn's disease.

The Board finds that the VA examiner's opinion addresses the 
symptoms directly and provides a basis for the Board to evaluate, 
whereas Dr. M.B.'s opinion simply makes conclusions without 
explaining why the conclusions he reaches are supported by the 
facts.  In addition, as discussed above, Dr. M.B. makes factual 
assertions that are not clear from the record evidence, and those 
assertions appear to be determinative of his conclusion.  For 
those reasons, the Board finds that the May 2007 VA examiner's 
opinion is more probative than the opinion provided by Dr. M.B.

In addition, the Board observes that the Veteran has stated that 
"although there is no concrete evidence, I firmly believe that 
it is highly more likely than not that the 'perianal warts' 
[were] a precursor to Crohn's disease . . . ."  The Board first 
notes that there is nothing in the record that establishes that 
the Veteran has the training or education or experience to make 
such a medical opinion regarding etiology of Crohn's disease.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Second, while the Board understands and empathizes 
with the Veteran's strong belief, that belief is not competent 
evidence.  For those reasons, the Board finds the Veteran's 
statements regarding a medical nexus between his Crohn's disease 
and his in-service symptoms are not probative.

In conclusion, the Board finds that the competent medical 
evidence of record establishes that the Veteran's Crohn's disease 
is unrelated to his active duty military service.  For that 
reason, entitlement to service connection for Crohn's disease is 
not warranted.
 

ORDER

Entitlement to service connection for Crohn's disease is denied.


____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


